Case 4:19-cr-00321-O Document1 Filed 07/23/19 Pag@ SobS1TRagettourtr
NORTHERN DISTRICT OF TEXAS

FILED

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXASUL 2 3 9919
FORT WORTH DIVISION

CLERK U.S. DISTRICT COUR
UNITED STATES OF AMERICA By: '

Deputy
v. No. 4:19-MJ- 5 gy

DANIEL JOSEPH WILSON (01)

 

CRIMINAL COMPLAINT

 

I, U.S. Postal Inspector Xaviahn Bryant, being duly sworn, state the following is
true and correct to the best of my knowledge and belief:

Alleged Offense:

Between in or around May 2019 and continuing through in or around June

2019, in the Fort Worth Division of the Northern District of Texas, Daniel

Joseph Wilson did unlawfully have in his possession mail matter,

specifically a check sent by victim R.I.FWND, which had been stolen,

taken, embezzled and abstracted from the United States mail, knowing said

mail matter to have been stolen, in violation of 18 U.S.C. § 1708.
Probable Cause:
l. J am a United States Postal Inspector with the United States Postal Inspection
Service (USPIS), and have been so employed for 10 months. I am currently assigned to
the Fort Worth Mail Theft/Violent Crimes Team for the Fort Worth Division, and J am
responsible for investigating mail theft, robberies, burglaries, access device fraud, and
identity theft cases involving the U.S. Mail.
2. Around May 2019, USPIS received multiple reports of suspected mail theft from

blue collection boxes around the Dallas and Fort Worth, Texas area. Upon receiving

these mail theft complaints, Affiant began reviewing video surveillance footage obtained

Criminal Complaint - Page f
 

Case 4:19-cr-00321-O Document1 Filed 07/23/19 Page 2of3 PagelD 2

from The East Arlington Finance Unit located on Park Row in Arlington, Texas.

3. Through review of the video footage, Affiant observed that on or about April 30,
2019, a silver Chevrolet arrived at the East Arlington Finance Unit and stopped in front
of the blue mail collection box at approximately 03:51 AM. The driver used a fishing
device from the driver’s side of the vehicle in an attempt to steal mail from that collection
box.

4. USPIS retrieved the vehicle registration information for the silver Chevrolet.
According to Texas Department of Public Safety (DPS) records, this vehicle is registered
to Daniel Joseph Wilson. Affiant also obtained a copy of Wilson’s driver’s license
photo.

5. On or about May 17, 2019, Affiant located the suspect vehicle in an apartment
complex located on Broadmoor Drive in Fort Worth.

6. On or about May 28, 2019, victim K. M. filed a police report with the Benbrook
Police Department stating that a check that had been placed in a blue collection box
located on Benbrook Boulevard in Benbrook, Texas, had been stolen, altered, and
negotiated by Wilson. K.M. indicated he or she did not know anyone by the name of
Daniel Wilson, nor had Wilson been given permission to possess this check. K. M.
advised this check was negotiated at a Walmart located at on Benbrook Boulevard.
Video surveillance footage obtained from this Walmart shows Wilson negotiating the

check.

Criminal Complaint - Page 2
 

Case 4:19-cr-00321-O Document1 Filed 07/23/19 Page 3of3 PagelD3

7. Wilson opened Capital One checking account number x3815, in his name.

On or about May 4, 2019, a check issued by R.I.FWND, which had been stolen from the
mail stream, was altered to pay Wilson and deposited into Wilson’s account.

8. On or about June 12, 2019, investigators with the North Richland Hills Police
Department opened an investigation based on reports that a check had been stolen from
victim J.I, who had reported that a check J.I. had mailed had been stolen out of the mail,
and the payee and amount had been altered. The payee was changed to Daniel Wilson
and the amount was changed to $120.00. This check was then negotiated at a Walmart
located on Clifford Street in Fort Worth. J.I. is not familiar with anyone by the name of
Daniel Wilson, nor was Wilson given permission to possess this check. On or about
June 13, 2019, investigators obtained surveillance images from Walmart which show
Wilson at the counter cashing the altered check with Flores standing by his side.

9, Based on the foregoing, I submit there is probable cause to believe that Daniel
Joseph Wilson did unlawfully have in his possession mail matter, which had been stolen,

taken, or abstracted from the U.S. mails, knowing said mail matter to have been stolen,

bA~ fk

Xaviahn Bryant, Postal IrSpector
United States Postal Inspection Service

all in violation of 18 U.S.C. § 1708.

é
Subscribed and sworn to before me on this 23° day of July, 2019 at

a: 22% _ p.m., in Fort Worth, Texas. ae |
AAAAL

JEFFRE URETON
UNITE ATES MAGISTRATE JUDGE

Criminal Complaint - Page 3
